     Case 8:21-cv-00276-AAS Document 30 Filed 04/21/21 Page 1 of 9 PageID 587




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

BCP MANAGEMENT, LLC
as Trustee for 11717 81st Place
Land Trust,

        Plaintiff,

v.                                                Case No. 8:21-cv-276-AAS

DEUTSCHE BANK NATIONAL
TRUST COMPANY as Trustee, on
Behalf of the Registered Holders of
GSAMP Trust 2005-HE3, Mortgage
Pass-Through Certificates, Series
2005-HE3,

      Defendant.
___________________________________/

                                      ORDER

        Deutsche Bank National Trust Company (Deutsche) moves to quash

service of process and vacate the Clerk’s default against it. (Doc. 6). BCP

Management, LLC (BCP) opposes Deutsche’s request (Doc. 21) and also moves

for a stay of adjudication of Deutsche’s motion so BCP can conduct discovery

about the sufficiency of service (Doc. 24).1 Deutsche opposes BCP’s request to


1BCP’s response and motion fail to comply with the Middle District of Florida’s Local
Rule on font type and size. See Local Rule 1.08(a), M.D. Fla. (listing acceptable font
types and sizes). The court could have denied BCP’s motion for failure to comply with
the Local Rules, but the court will address the merits of the motion. As a reminder,
the revisions to the Middle District of Florida’s Local Rules took effect on February
                                           1
     Case 8:21-cv-00276-AAS Document 30 Filed 04/21/21 Page 2 of 9 PageID 588




stay adjudication. (Doc. 27).

I.      BACKGROUND2

        On October 19, 2020, BCP sued Deutsche under the Florida RICO

statute in Florida state court in Brevard County. (Doc. 1, Ex. 6). Before this

litigation, Deutsche, as trustee, engaged in a foreclosure action against BCP

on the property at 11717 81st Place, Seminole, Florida. (Doc. 6, pp. 7–8). That

litigation led to a consent final judgment of foreclosure based on the parties’

written settlement agreement. (Id. at p. 8; Doc. 6, Exs. 10, 11, 12).

        On October 22, 2020, the state court issued the summons in the

underlying state litigation. (See Doc. 1, Ex. 9). On October 29, 2020, BCP

returned an affidavit of service indicating it served CT Corporation (CT). (Doc.

1, Ex. 1). The process server noted “Per security desk [personnel] who present

directions for new alternative address, the respondent Deutsche Bank of 60

Wall Street NY NY has directions to continue to serve process at CT Corp . . .

as no one currently is present in the building who is authorized to accept legal




1, 2021. See Local Rules, https://www.flmd.uscourts.gov/local-rules. Going forward,
the parties must strictly comply with the Local Rules.

2 Although Deutsche and BCP provide extensive background facts in both motions
and responses, the undersigned includes only information relevant to these two
specific motions. The undersigned also considered the supplemental authorities
provided by both sides and is aware of the many similar actions in other federal courts
in Florida. (See Doc. 12, Ex. 1).
                                           2
    Case 8:21-cv-00276-AAS Document 30 Filed 04/21/21 Page 3 of 9 PageID 589




papers.” (Id.). After the attempted service, CT sent a letter to BCP to explain

that CT was not the registered against for Deutsche and could not forward the

papers. (Doc. 6, Ex. 1).

       Even though BCP received the letter from CT, BCP successfully moved

for Clerk’s default in state court on November 23, 2020. (See Doc. 1, Ex. 1).

BCP also moved for Final Summary Judgment after Default 3 on the same day

it moved for Clerk’s Default. (Doc. 1, Ex. 8.). In mid-December 2020, Deutsche

learned about the state court lawsuit and moved to quash service and vacate

the default. (See Doc. 6, Ex. 2; Doc. 1, Ex. 1).

       On February 2, 2021, Deutsche removed the action from state court.

(Doc. 1). In compliance with the Local Rules, Deutsche moves to quash service

and vacate the default. (Doc. 6). BCP opposes Deutsche’s motion to quash

service on the ground that service was proper and removal was untimely. (Doc.

21). BCP asks the court to stay adjudication of Deutsche’s motion to allow

jurisdictional discovery as to the sufficiency of the service of process on

Deutsche. (Doc. 24). Deutsche opposes BCP’s request for jurisdictional

discovery. (Doc. 27).


3 When a case is removed to the Middle District of Florida, the Local Rules require
any pending motions filed in state court to be filed in federal court in compliance with
the Local Rules. Local Rule 1.06(c), M.D. Fla. Because BCP did not refile its motion
for default judgment within twenty-one days of removal, the motion was denied
without prejudice.
                                           3
  Case 8:21-cv-00276-AAS Document 30 Filed 04/21/21 Page 4 of 9 PageID 590




II.   ANALYSIS
      A.     Motion to Stay Adjudication of Pending Motion

      BCP moves to stay the adjudication of Deutsche’s motion to quash

service and vacate Clerk’s default. (Doc. 24). BCP requests to conduct discovery

on the sufficiency of service by (1) issuing a subpoena duces tecum to CT; and

(2) allowing BCP to depose Deutsche’s corporate representative. (Id.).

      “Service of process is a jurisdictional requirement: a court lacks

jurisdiction over the person of a defendant when that defendant has not been

served.” Pardazi v. Cullman Med. Ctr., 896 F.2d 1313, 1317 (11th Cir. 1990).

“[F]ederal courts have the power to order, at their discretion, the discovery of

facts necessary to ascertain their competency to entertain the merits.” Eaton

v. Dorchester Dev., Inc., 692 F.2d 727, 729 (11th Cir. 1982) (emphasis added).

      “The Eleventh Circuit recognizes a qualified right to conduct

jurisdictional discovery.” Blue Water Innovations, LLC v. Vevazz, LLC, No.

6:20-cv-774-Orl-78DCI, 2020 WL 6828950, at *4 (M.D. Fla. Oct. 29, 2020).

Jurisdictional discovery can help “if the jurisdictional question is genuinely in

dispute.” Eaton, 692 F.2d at 729 n.7. But the plaintiff “must provide the Court

with some showing establishing the need for jurisdictional discovery.” Freedom

Sci., Inc. v. Optelec U.S., Inc., No. 8:11-cv-1654-T-27EAJ, 2012 WL 13106301,

at *5 (M.D. Fla. Jan. 27, 2012). “A plaintiff’s request for jurisdiction discovery

                                        4
    Case 8:21-cv-00276-AAS Document 30 Filed 04/21/21 Page 5 of 9 PageID 591




must set forth the specific information sought that will establish jurisdiction.”

Blue Water Innovations, LLC, 2020 WL 6828950, at *4.

       BCP requests this discovery to support its position that it properly

served Deutsche because CT was Deutsche’s agent for procuring service. (Doc.

24, p. 2). But discovery on a speculative agency relationship between CT and

Deutsche will not change that service of process must comply with Florida law.

As discussed below, BCP did not serve Deutsche as required by Florida law.

Compliance with statutes governing service of process must be strictly

enforced. Thus, BCP has not established a need for jurisdictional discovery. 4

       B.    Motion to Quash Service and Vacate Clerk’s Default

       Generally, where service of process is insufficient, a district court lacks

personal jurisdiction over a defendant and thus has no power to render




4 The timing of BCP’s motion suggests BCP is trying to prevent the court from
quashing service, like this district has done in similar litigations between the
plaintiff’s law firm and Deutsche. See, e.g., YHT and Associates, Inc. v. Deutsche
Bank Nat’l Tr. Co., Case No. 3:21-cv-50-TJC-JBT, Doc. 24 (M.D. Fla. Apr. 15, 2021);
Herbert v. Deutsche Bank Nat’l Tr. Co., Case No. 8:21-cv-626-SPF, Doc. 18 (M.D. Fla.
Apr. 6, 2021); Decoursy v. Deutsche Bank Nat’l Tr. Co., Case No. 8:21-cv-630-WFJ-
JSS, Doc. 31 (M.D. Fla. Mar. 31, 2021); Haulsee v. Deutsche Bank Nat’l Tr. Co., Case
No. 8:21-cv-349-SDM-JSS, 2021 WL 1220759 (M.D. Fla. Mar. 30, 2021); LP Assets,
LLC v. Deutsche Bank Nat’l Tr. Co., Case No. 8:21-cv-338-SDM-CPT, 2021 WL
940515 (M.D. Fla. Mar. 12, 2021); Kenny v. Deutsche Bank Nat’l Tr. Co., Case No.
2:21-cv-9-SPC-NPM, 2021 WL 778877 (M.D. Fla. Mar. 1, 2021); 3417 70th Glen E.
Land Tr. v. Deutsche Bank Nat’l Tr. Co., Case No. 8:20-cv-3090-VMC-AEP, 2021 WL
672700 (M.D. Fla. Feb. 22, 2021); Hahn v. Deutsche Bank Nat’l Tr. Co., Case No. 8:21-
cv-39-WFJ-TGW, Doc. 13 (M.D. Fla. Jan. 22, 2021).
                                          5
  Case 8:21-cv-00276-AAS Document 30 Filed 04/21/21 Page 6 of 9 PageID 592




judgment over that defendant. In re Worldwide Web Sys., Inc., 328 F.3d 1291,

1299 (11th Cir. 2003). But where service is “insufficient but curable,” courts

“generally should quash the service and give the plaintiff an opportunity to re-

serve the defendant.” Edwards-Conrad v. S. Baptist Hosp. of Florida, Inc., No.

3:13-CV-260-J-25MCR, 2013 WL 1365718, at *1 (M.D. Fla. Apr. 4, 2013)

(citation omitted). The burden is on the plaintiff to establish proper service of

process when challenged. Kelly v. Fla., 233 F.R.D. 632, 634 (S.D. Fla. 2005),

aff’d, 233 F. App’x 883 (11th Cir. 2007).

      State law controls whether service is valid because this case was

removed from state court. See Hines v. Regions Bank, 782 F. App’x 853, 854

(11th Cir. 2019); Abundant Life Homes, LLC v. Deutsche Bank National Co,

No. 4:21-cv-53-AW-MAF, 2021 WL 958568, at *2 (N.D. Fla. Mar. 12, 2021).

Thus, Florida law controls service in this case. “Statutes governing service of

process must be strictly construed and enforced.” Koster v. Sullivan, 160 So. 3d

385, 388 (Fla. 2015). Florida law requires that service on financial institutions

comply with Section 655.0201. Fla. Stat. § 48.092.

      Florida law “establishes the proper location for service of process upon a

financial institution for all types of service of process to be made on a financial

institution.” Fla. Stat. § 655.0201(1). Additionally, Florida law provides a

financial institution that transacts business in Florida “may designate with
                                        6
  Case 8:21-cv-00276-AAS Document 30 Filed 04/21/21 Page 7 of 9 PageID 593




the Department of State a place or registered agent located within the state.”

Fla. Stat. § 655.0201(2) (emphasis added). Only if the financial institution does

not have a registered agent, then service of process can be made “to any officer,

director, or business agent of the financial institution at its principal place of

business or at any other branch, office, or place of business in the state.” Fla.

Stat. § 655.0201(3)(a).

      In a sworn affidavit by Deutsche’s Vice President Ronaldo Reyes,

Deutsche has not designated a place or registered against in Florida to accept

service. (See Doc. 6, Ex. 2). Specifically, Mr. Reyes affirms that CT is not

Deutsche’s registered agent. (Id.). In a sworn affidavit, CT states it has never

been designated the registered agent for Deutsche in New York. (Doc. 6, Ex.

1). Because Deutsche does not have a registered agent in Florida to accept

service, BCP must look to the statute for alternative ways to effectuate service.

      An alternative way for BCP to effectuate service is for BCP to serve

either an officer, director, or agent at Deutsche’s principal place of business,

which is in California, or at a branch, office, or place of business in Florida.

Deutsche does not have a branch, office, or place of business in Florida. (See

Doc. 6, Ex. 2). Thus, “Florida law requires service upon [Deutsche] in

California. That [Deutsche] accepted service at 60 Wall Street before March

2020 as a courtesy does not codify a change to statutes governing service.”
                                        7
  Case 8:21-cv-00276-AAS Document 30 Filed 04/21/21 Page 8 of 9 PageID 594




Kenny v. Deutsche Bank Nat’l Trust Co., No. 2:21-cv-9-SPC-NPM, 2021 WL

778877, at *3 (M.D. Fla. Mar. 1, 2021).

       Since BCP failed to comply with Florida law in serving Deutsche,

Deutsche’s motion to quash service of process is granted. Because service was

not properly effectuated, the court lacks personal jurisdiction over Deutsche.

Thus, the Clerk’s default entered against Deutsche is vacated. See In re

Worldwide Web Sys., Inc., 328 F.3d at 1299.

III.   CONCLUSION

       The following is ORDERED:

       1.   BCP’s Motion to Stay Adjudication of Deutsche’s Motion to Quash

            Service and Conduct Discovery (Doc. 24) is DENIED.

       2.   Deutsche’s Motion to Quash Service and Vacate Clerk’s Default

            (Doc. 6) is GRANTED. Service of process improperly made on

            Deutsche is QUASHED, and the default entered against Deutsche

            on November 23, 2020 in state court is VACATED.

       3.   No later than May 21, 2021, BCP must properly serve Deutsche

            and file proof of service upon completion.

       4.   No later than June 11, 2021, the parties must file an amended

            case management report. If the parties determine a preliminary

            pretrial conference is still needed, the parties should indicate in
                                       8
Case 8:21-cv-00276-AAS Document 30 Filed 04/21/21 Page 9 of 9 PageID 595




         their amended case management report.

   ENTERED in Tampa, Florida on April 21, 2021.




                                   9
